                 Case 20-11043-RAM          Doc 37     Filed 03/09/20     Page 1 of 4

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI-DADE DIVISION
 In re: George De Armas                                Case Number: 20-11043-RAM
                                                       Chapter 7
              Debtor(s)
 _____________________________________/

   NOTICE OF CHANGED CIRCUMSTANCES, PROPERTY NO LONGER IN DEBTOR(S)
        POSSESSION, AND RULE 1019 REPORT OF CHAPTER 13 DEBTOR(S)
                       CONVERTING TO CHAPTER 7

       Debtor(s), by and through the undersigned counsel, and pursuant to 11 U.S.C. 348 and Rule 1019
of the Federal Rules of Bankruptcy Procedure, hereby file(s) this Notice of Changed Circumstance of
Chapter 13 Debtor Converting to Chapter 7, and states as follows:
              Debtor(s) income as reflected in Schedule I of the Chapter 13 petition decreased and
              Debtor is unable to continue to fund the Chapter 13 Plan because:
                            Loss of job for a period
                            Decrease in monthly disposable income
                            Increase in monthly expenses
              Debtor(s) was unable to financially continue funding his/her Chapter 13 Plan because:
                              POC filed by creditor made Chapter 13 Plan not feasible
                              Other: Debtor and his spouse separated.
              Debtor(s) Chapter 13 Plan sought to cure the arrearages of Debtor(s)’ homestead and
              Debtor sought and obtained Mortgage Modification:
                            Sell his/her Debtor’s Homestead property; or
                            MMM was not approved in a Ch 13

              Other:
                       _____________________________________________


       Debtor(s) is/are no longer in possession of the real and/or personal property listed in the
following schedules:
                              Schedule A: _____________________________

                              Schedule B: _____________________________
                               Case 20-11043-RAM         Doc 37   Filed 03/09/20       Page 2 of 4

Page 2.                                                   In re: Geroge De Armans
                                                                 Case No. 20-11043-RAM
    SCHEDULE OF UNPAID DEBTS INCURRED POST-PETITION AND PRECONVERSION
                             (RULE 1019 REPORT)

             Debtor(s), by and through the undersigned counsel, pursuant to Rule 1019 of the Federal Rules
of Bankruptcy Procedure, hereby files this Schedule of Unpaid Debts Incurred Post-Petition and Pre-
Conversion (Rule 1019 Report), and states:

  Creditors Name and Mailing                       c Consideration for    c   u   d    Amount of
            Address                                o      Claim           o   n   i     Claim
                                                   d                      n   l   s
                                                   e                      t   i   p
                                                   b                      i   q   u
                                                   t                      n   u   t
                                                   o                      g   i   e
                                                   r                      e   d   d
                                                                          n   a
                                                                          t   t
                                                                              e
                                                                              d
NONE.



                                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via

Regular U.S. Mail to all parties on the attached services list and via CM/ECF to all parties listed

below on March 4, 2020.

      -      Nancy K. Neidich, Chapter 13 Trustee – e2c8f01@ch13miami.com and ecf2@ch13miami.com
      -      Office of the US Trustee – USTPRegion21.MM.ECF@usdoj.com
      -      Casa Financial Holdings, LLC. c/o Roniel Rodriguez IV – ron@rjrfirm.com
      -      Robert A. Angueira, Chapter 7 Trustee
              CERTIFICATE PURSUANT TO                         KINGCADE & GARCIA, P.A
                LOCAL RULE 9011-4(B)                          Counsel for the Debtor
                                                              Kingcade Building
                  I HEREBY CERTIFY that I                     1370 Coral Way ▪ Miami, Florida 33145-2960
             am admitted to the Bar of the United             WWW.MIAMIBANKRUPTCY.COM
             States District Court for the                    Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
             Southern District of Florida and I am
             in compliance with the additional                /s/ Timothy S. Kingcade
             qualifications to practice in this
             Court set forth in Local Rule 2090-              □ Timothy S. Kingcade, Esq., FBN 082309
             1(A).                                            □ Wendy Garcia, Esq., FBN 0865478
                                                              □ Jessica L. McMaken, Esq., FBN 580163



S:\Forms\Bankruptcy\1019 Report\1019 Report-.doc
                                  Case 20-11043-RAM      Doc 37          Filed 03/09/20   Page 3 of 4
Label Matrix for local noticing              Casa Financial Holdings, LLC                    Synchrony Bank
113C-1                                       12555 Biscayne Blvd. #915                       PRA Receivables Management, LLC
Case 20-11043-RAM                            North Miami, FL 33181-2522                      PO Box 41021
Southern District of Florida                                                                 Norfolk, VA 23541-1021
Miami
Fri Mar 6 16:50:57 EST 2020
3 CI, Inc.                                   Barclays Bank Delaware                          Barclays Bank Delaware
19980 SW 78th Place                          Attn: Bankruptcy                                P.o. Box 8803
Miami, FL 33189-2181                         Po Box 8801                                     Wilmington, DE 19899-8803
                                             Wilmington, DE 19899-8801


Capital One                                  Capital One                                     Casa Financial Holdings, LLC
Attn: Bankruptcy                             Po Box 30281                                    150 West Flagler Street
Po Box 30285                                 Salt Lake City, UT 84130-0281                   Suite 1675
Salt Lake City, UT 84130-0285                                                                Miami, FL 33130-1522


Casa Financial Holdings, LLC                 CenterState                                     (p)JPMORGAN CHASE BANK N A
30 N Gould St                                Cardmember Service                              BANKRUPTCY MAIL INTAKE TEAM
Sheridan, WY 82801-6317                      PO Box 790408                                   700 KANSAS LANE FLOOR 01
                                             Saint Louis, MO 63179-0408                      MONROE LA 71203-4774


Checksystems                                 Child Support Enforcemment                      Citibank
7805 Hudson Rd                               PO Box 8030                                     Citicorp Credit Srvs/Centralized Bk dept
Saint Paul, MN 55125-1703                    Tallahassee, FL 32314-8030                      Po Box 790034
                                                                                             St Louis, MO 63179-0034


Citibank                                     (p)INTERNAL REVENUE SERVICE                     Discover Bank
Po Box 6217                                  CENTRALIZED INSOLVENCY OPERATIONS               Discover Products Inc
Sioux Falls, SD 57117-6217                   PO BOX 7346                                     PO Box 3025
                                             PHILADELPHIA PA 19101-7346                      New Albany, OH 43054-3025


(p)DISCOVER FINANCIAL SERVICES LLC           Elan Cardmember Service                         Equifax
PO BOX 3025                                  PO Box 790408                                   Po Box 740241
NEW ALBANY OH 43054-3025                     Saint Louis, MO 63179-0408                      Atlanta, GA 30374-0241



Experian                                     Florida Department Of Revenue                   IRS Centralized Bankruptcy Department
Po Box 2002                                  5050 W Tennessee St                             PO Box 7346
Allen, TX 75013-2002                         Tallahassee, FL 32399-0100                      Philadelphia, PA 19101-7346



JPMorgan Chase Bank, N.A.                    Lopefra Corporation                             Mercy Hospital
s/b/m/t Chase Bank USA, N.A.                 7855 NW 29 Street, Suite 182                    Resurgent Capital Services
c/o Robertson, Anschutz & Schneid, P.L.      Miami, FL 33122-1119                            PO Box 1927
6409 Congress Avenue, Suite 100                                                              Greenville, SC 29602-1927
Boca Raton, FL 33487-2853

Office of the US Trustee                     RDG Investments Group, LLC                      Receivables Management Group
51 S.W. 1st Ave.                             7194 SW 47th Court                              2901 University Av
Suite 1204                                   Miami, FL 33155-4656                            Columbus, GA 31907-7606
Miami, FL 33130-1614
                                 Case 20-11043-RAM               Doc 37            Filed 03/09/20   Page 4 of 4
Receivables Management Group                         Rennert Vogel Mandler & Rodriguez, P.A.              Roniel Rodriguez, IV, P.A.
Attn: Bankruptcy                                     100 S.E. Second Street, Suite 2900                   Keystone Executive Plaza
2901 University Ave. Suite #29                       Miami, FL 33131-2119                                 12555 Biscayne Blvd., 915
Columbus, GA 31907-7601                                                                                   Miami, FL 33181-2522


Saga Bay SW 78th Place, LLC                          Sarah Tracy SiglerTrust                              Solar Solutions
19980 SW 78th Place                                  c/o Beech Hill Adivors                               9048 SW 152 Street
Miami, FL 33189-2181                                 8800 Third Avenue                                    Miami, FL 33157-1928
                                                     New York, NY 10022


Soneet Kapila, Trustee                               Synchrony Bank/Banana Republic                       Synchrony Bank/Banana Republic
1000 S. Federal Highway, #200                        Attn: Bankruptcy Dept                                Po Box 965005
Fort Lauderdale, FL 33316-1237                       Po Box 965060                                        Orlando, FL 32896-5005
                                                     Orlando, FL 32896-5060


TD Bank                                              TD Bank NA                                           Transunion
2401 Ponce De Leon Blvd                              PO Box 100290                                        Po Box 1000
Miami, FL 33134-6016                                 Columbia, SC 29202-3290                              Chester, PA 19016-1000



George De Armas                                      Nancy K. Neidich                                     Timothy S Kingcade Esq
2451 Brickell Ave #19-R                              www.ch13miami.com                                    1370 Coral Way
Miami, FL 33129-2471                                 POB 279806                                           Miami, FL 33145-2960
                                                     Miramar, FL 33027-9806




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  (d)Chase Card Services                               Department of the Treasury
Attn: Bankruptcy                                     Po Box 15369                                         Po Box 21126
Po Box 15298                                         Wilmington, DE 19850                                 Philadelphia, PA 19114
Wilmington, DE 19850


Discover Financial                                   (d)Discover Financial
Attn: Bankruptcy Department                          Pob 15316
Po Box 15316                                         Wilmington, DE 19850
Wilmington, DE 19850




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             End of Label Matrix
                                                     Mailable recipients      44
                                                     Bypassed recipients       1
                                                     Total                    45
